10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 2:19-cv~00051-JLR Document 21 Filed 03/25/19 Page 1 of 4

THE HONORABLE J-AI\/IES L. ROBART

IN THE UNITED` STATES DISTRICT COURT
FOR `THE WSTERN DIS-TRICT OF WASHINGTON

AT SEATTLE
PATRICIA WOODELL, individually and on Case No. 19-cv-O{)051~JLR
behalf of all others similarly situated, _
sT]PULATioN AND~{“Pleeee-s=s=ej
Plaintiff, ORDER CONTINU[NG ]NITIAL
DISCLOSURE DEADLINE
vs.
NOTE ON MOTION CALENDAR:
EXPEDIA, INC., EAN.COM, LP, MARCH 25, 2019
TRAVELSCAPE, LLC and HOTELS.COM
L.P.,
Defendants.

 

 

 

 

The parties in the above-captioned action, through their undersigned counsel, hereby
STlPULATE AND AGREE as follows:

1. Pursuant to the Court’s Order Regarding Initial Disclosures? .Toint S-tatus Report,
and Early Settlernent (Dl<t. No. 12), initial disclosures are due March 26, 2019.

2. The parties have requested a conference With the Court regarding Defendants’
request to stay discovery and deadlines pending the Court’s ruling on its motion to dismiss, vvhic'h
has been set for Mareh .26, 2019. The parties have conferred and agree that more time is Warranted

to prepare initial disclosures in light ofDefendants’ request for a stay.

ST]PULATION AND [PROP OSED] ORDER EXTENDING LAW °FHCES

CALFO EAKF.S & os'movsKY PLLC
INITIAL DISCLOSURE DEADLINE 1301 seCoND Aszur, sul'ru 2300
(Case NOl 19_CV_00051_]LR) _ 1 7 ssATTLB,WAsHINGToN 9mm-ascs

TEl_. (206) 4[}'1-2200 l?AX (206) 407-2234

 

 

 

10
11
12

13_

14
15
16
17
is
19
20
21
22
23
24
25

 

Case 2:19-cV-O`0051~JLR Document 21 Filed 03/25/19 Page 2 01‘4

3. The parties therefore stipulate and agree to request that the Court continue the
deadline to exchange initial disclosures for two Weel<s, to April 9, 2019.
" SO STIPULATED.

Dated this 25th day of March, 2019.

CALFO EAKES & OSTROVSKY PLLC

By s/Angelo J. Cc-llfo
Angelo J. Calfo, WSBA# 27079
Ernily Dodds Povvell, WSBA# 49351
1301 Second Avenue, Suite 2800
Seattle, WA 981-01
(206) 407-2200 | Phone
(206) 407-2224 | Fax

Ernail: angeloe(cgcalfoeakes.com
emilyp@calfoeal<es.com

Arrorneysfor Defendams Expedia, Inc., EAN. com, LP,
Travelscape, LLC and Hotels.com L.P.

HAGENS BERMAN SOBOL SHAPIRO LLP

By ` S/ Steve W. Bermcm
Steve Bern'lan, WSBA# 12536
Andrevv Volk, WSBA # 27639
1301 Second Avenue, Suite 2000
Seattle, WA '98101 _
(206) 623¥7292 | Phone
(206) 6.23-0.594 | FaX
Ernail: steve(c§hbsslaw.com

andrew@hbsslaw.eorn

MCGOWAN, HOO]) & FELDER, LLC

]arnes L. Ward,_ J`r.

Ranee Saunders

321 Wingo Way, Suite 103

Mt. Pleasant, SC 29464

(843) 388~7202 | Phone

(843) 388-3194 | Fax

Eniail: iward@mcgowanhood.com
rsaunders@megovvanhood.com

LAw oFFIcEs
STIPUL-ATION AND |_`PROPOSED} ORDER EXTENDING CALFO EAKES & OSTROVSKY PLLC
INITlAL DISCLOSURE DEADL]N'E 1301-311COND AVENUE, sUrrB 2800

- ssAT'rLa, WASHIN(‘TON 9s101 -s scs
1(€&36 NO‘ 19`CV`0005] 'ILR) ' 2 '1'131. (206)41)7-2200 Fl\X(zoe) 407-2224

 

 

 

 

 

10
11'
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

Case 2:19-cv-00051-JLR Document 21 Filed 031'25!19 Page 3 014

WALKER GRESSETTE FREEMAN & LINTON, LLC

lan W. Freeman

John P.. Linton, Jr.

66 Hasell Street
Charleston, SC 29401
(843) 727-2200 | Phone
(843) 727-2238 | Fax

Email: freeman@vvgfllaw.com
linton@vvgfllaw.corn

Arrorneysfor Plaintijj“.]oseph Church' 7

s'rIPULArioN AND [PRoPosED] oRDsR EXTENDING - CALFO EAK]';;;‘;‘§§§§§WM me '

INITIAL DISCLOSURE DEADLTNE 1301 sscoND AV'ENHE, sums 2on

SEATTLE, wasl-erGToN 93101~3 sos
(Case NO' 19”CV'00051']LR) ' 3 TEL{206)407»2200 FAX (206) 40712224

 

 

 

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25

 

 

Case 2:19-cv-00051--JLR Document 21 Filed 031'25/19 Page 4 of 4

-res§sersisr¢] oRDER
PURSUANT To sriPULATloN, rr is so oRDsRsD.
1:)6166111113 Q(Q&' day 6f ?€\@21¢05 , 2019

* @21>§03 '

THE HoNo BLE JAMES'L. RoBART
uNrrED sr res DIsTRIcT JUDGE

sTrPuLATIoN AND [PRoPosED] oRDsR 'EXTENDTNG CALFG EAK]§§‘;°§§Z§?§§WSKY me

TNITIAL DISCLOSUR.E DEADLINE 1301 sECOND AszuE, sims 2300

- sEA'rTLs, wasim~rcror~i 98101»:1s0s
(Case NO' 19'€`/`0005 1 'JLR) ' 4 TEL{206} 401»2200 FAx(206-1407-2224

 

 

